Citation Nr: 0819080	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
subtotal gastrectomy and vagotomy for duodenal ulcer, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's June 2006 letter states that the physician who 
had conducted his QTC VA examination told him at his last 
appointment on April 12 and 19, 2006, that his hearing had 
worsened.  In addition, the veteran stated in this letter 
that he now had weight gain, partial tenderness of his scar 
and problems with the silver clips located on the right side 
of his stomach.  The record does not show that any attempt 
was made to obtain the medical records to which the veteran 
referred.  The records of the April 2006 VA appointments are 
not included in the veteran's claims file and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

In addition, as the veteran reports that his hearing loss and 
gastrectomy symptoms have worsened since his last VA 
examination, he should be given a new examination to 
determine the current status of his disability due to both 
his bilateral hearing loss and his residuals, subtotal 
gastrectomy and vagotomy for duodenal ulcer.  See Snuffer  v. 
Gober, 10 Vet. App. 400 (1997) (VA should have scheduled 
another examination where the appellant complained of 
increased hearing loss two years after his last audiology 
examination).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that the veteran should be provided the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for the veteran's service-
connected residuals, subtotal gastrectomy 
and vagotomy, diagnostic code 7305.  The 
RO should also include a revised duty-to-
assist notice regarding the claim for a 
compensable rating of bilateral hearing 
loss, diagnostic code 6100.  The notice 
letter must explain that evidence is 
required to demonstrate the worsening of 
the service-connected condition and the 
effect of that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
veteran, including any evidence from VA 
medical sources since May 2005, 
particularly any QTC records identified by 
the veteran from April 2006.  

2.  Schedule the veteran for a VA 
audiometric examination to determine the 
current extent of the veteran's hearing 
loss.  As part of the examination the VA 
examiner should be provided the veteran's 
claim file.

3.  Schedule the veteran for a VA medical 
examination to determine the current 
extent of his residuals, subtotal 
gastrectomy and vagotomy for duodenal 
ulcer, commenting on any weight gain, scar 
tenderness and issues with the clips 
located on the left side of the veteran's 
stomach.  As part of the examination the 
VA examiner should be provided the 
veteran's claim file. 

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



